Case 19-50282-LSS Doc 26 Filed 09/24/19 Page 1of7

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re:
PES HOLDINGS, LLC, ef al.,

Debtors. !

 

OFFICIAL COMMITTEE OF UNSECURED
CREDITORS OF PES, INC.,

Intervenor-Defendant and
Counterclaim and Cross-
Claim Plaintiff,

V.

PES HOLDINGS, LLC, et al., and CORTLAND
CAPITAL MARKET SERVICES, LLC,

Plaintiffs and Counterclaim
Defendants,

and
ICBC STANDARD BANK PLC,
Defendant, Cross-Claim

Defendant, and
Counterclaim Plaintiff.

 

 

ANSWER

Chapter 11
Case No. 19-11626 (KG)

(Jointly Administered)

Adv. Pro. No. 19-50282 (KG)

Intervenor-Defendant and Counterclaim and Cross-Claim Plaintiff, the

Committee of Unsecured Creditors (the “Committee”), duly appointed in the above-captioned

chapter 11 cases (the “Chapter 11 Cases”) of PES Holdings, LLC (“PES”) and the affiliated

 

The Debtors in these Chapter 11 Cases and the last four digits of each Debtor’s taxpayer identification number are
as follows: PES Holdings, LLC (8157); North Yard GP, LLC (5458); North Yard Logistics, L.P. (5952); PES
Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC (0074), PES Ultimate
Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The Debtors’

service address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.

 
Case 19-50282-LSS Doc 26 Filed 09/24/19 Page 2 of 7

debtors (collectively, the “Debtors”), by and through undersigned counsel, hereby answers the
counterclaim (the “ICBCS Counterclaim”) [D.I. 25] filed by ICBC Standard Bank PLC
(“ICBCS”) against PES and Cortland Capital Market Services, LLC (“Cortland”):

ANSWER

The Committee does not respond to the headers used in the ICBCS Counterclaim. The
use in this Answer of the headers used in the ICBCS Counterclaim is done solely for
convenience, and in no way constitutes an admission of any allegation contained in such headers.
With respect to each of the numbered paragraphs of the ICBCS Counterclaim, the Committee
answers as follows. The Committee denies any and all allegations that are not expressly
admitted.

1. Paragraph 1 consists of characterizations that are not factual allegations, such that
no response is required. Paragraph 1 also consists of legal argument to which no response is
required, To the extent that any response is required, the Committee denies the allegations.

2, To the extent that paragraph 2 purports to quote, paraphrase, or characterize a
document, the document speaks for itself. Further answering, the Committee admits that the
business interruption insurance policy and the proceeds thereof are intended to compensate the
Debtors for the loss of business income during the covered period. The Committee denies the
remainder of the allegations in paragraph 2.

3, To the extent that paragraph 3 purports to quote, paraphrase, or characterize a
document, the document speaks for itself. The Committee denies the remainder of the
allegations in paragraph 3.

4, Paragraph 4 consists of characterizations that are not factual allegations, such that

no response is required. To the extent that any further response is required, the Committee lacks

 
Case 19-50282-LSS Doc 26 Filed 09/24/19 Page 3 of 7

knowledge and information sufficient to form a belief as to the truth of the remaining allegations
in paragraph 4 and therefore denies them.

5, To the extent that paragraph 5 purports to quote, paraphrase, or characterize a
document, the document speaks for itself. To the extent that any further response is required, the
Committee lacks knowledge and information sufficient to form a belief as to the truth of the
remaining allegations in paragraph 5 and therefore denies them.

6. Paragraph 6 consists of characterizations that are not factual allegations, such that
no response is required. Paragraph 6 also consists of legal argument to which no response is
required. To the extent that any further response is required, the Committee lacks knowledge
and information sufficient to form a belief as to the truth of the remaining allegations in

paragraph 6 and therefore denies them.

 

JURISDICTION AND VENUE
7. Admitted.
8. Admitted.
9, Admitted.
10. Admitted.

11. Paragraph 11 consists of ICBCS’s consent to entry of final orders, and no
response is required.
12, Admitted.
13, Admitted.
THE PARTIES
14.. Admitted.
15. Admitted.

16. Admitted.
Case 19-50282-LSS Doc 26 Filed 09/24/19 Page 4of7

17. Admitted.
FACTUAL BACKGROUND

18. To the extent that paragraph 18 purports to quote, paraphrase, or characterize a
document, the document speaks for itself. To the extent that any further response is required, the
Committee lacks knowledge and information sufficient to form a belief as to the truth of the
remaining allegations in paragraph 18 and therefore denies them.

19. | The Committee lacks knowledge and information sufficient to form a belief as to
the truth of the allegations in paragraph 19 and therefore denies them.

20. To the extent that paragraph 20 purports to quote, paraphrase, or characterize a
document, the document speaks for itself.

21. To the extent that paragraph 21 purports to quote, paraphrase, or characterize a
document, the document speaks for itself.

22. Admitted.

23. To the extent that paragraph 23 purports to quote, paraphrase, or characterize a
document, the document speaks for itself.

24, To the extent that paragraph 24 purports to quote, paraphrase, or characterize a
document, the document speaks for itself.

25. To the extent that paragraph 25 purports to quote, paraphrase, or characterize a
document, the document speaks for itself.

26. To the extent that paragraph 26 purports to quote, paraphrase, or characterize a
document, the document speaks for itself.

27. To the extent that paragraph 27 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

 
Case 19-50282-LSS Doc 26 Filed 09/24/19 Page 5of 7

28. To the extent that paragraph 28 purports to quote, paraphrase, or characterize a
document, the document speaks for itself.

29. To the extent that paragraph 29 purports to quote, paraphrase, or characterize a
document, the document speaks for itself.

30. To the extent that paragraph 30 purports to quote, paraphrase, or characterize a
document, the document speaks for itself.

31. To the extent that paragraph 31 purports to quote, paraphrase, or characterize a
document, the document speaks for itself.

32. To the extent that paragraph 32 purports to quote, paraphrase, or characterize a
document, the document speaks for itself. Further answering, the Committee admits that the
business interruption insurance policy is intended to compensate the Debtors for the loss of
business income during the covered period, which commences 60 days after a covered event and,
on the facts and circumstances of this case, more than 30 days after the commencement of these
Chapter 11 Cases. The Committee denies the remainder of the allegations in paragraph 32.

33. To the extent that paragraph 33 purports to quote, paraphrase, or characterize a
document, the document speaks for itself. The Committee denies the remainder of the
allegations in paragraph 33.

34. To the extent that paragraph 34 purports to quote, paraphrase, or characterize a
document, the document speaks for itself.

35. Admitted.

36. Admitted.

37. To the extent that paragraph 37 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

 
Case 19-50282-LSS Doc 26 Filed 09/24/19 Page 6of 7

38. To the extent that paragraph 38 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

39. Admitted.
FIRST CAUSE OF ACTION
(Declaratory Judgment)
40. The Committee repeats, realleges, and incorporates by reference each of the

foregoing responses as if fully set forth herein. —

41, Admitted.

42. Admitted.

43. To the extent that paragraph 43 purports to quote, paraphrase, or characterize a
document, the document speaks for itself. The Committee denies the remainder of the
allegations in paragraph 43.

44, Paragraph 44 is a prayer for relief and does not contain factual allegations, such
that no response is required.

SECOND CAUSE OF ACTION
(Declaratory Judgment)

45. The Committee repeats, realleges, and incorporates by reference each of the
foregoing responses as if fully set forth herein.

46. Admitted.

47. To the extent that paragraph 47 purports to quote, paraphrase, or characterize a
document, the document speaks for itself. |

48. To the extent that paragraph 48 purports to quote, paraphrase, or characterize a
document, the document speaks for itself.

49. To the extent that paragraph 49 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.
Case 19-50282-LSS Doc 26 Filed 09/24/19 Page 7 of 7

50. Paragraph 50 is a prayer for relief and does not contain factual allegations, such
that no response is required.
PRAYER FOR RELIEF
The Committee denies that ICBCS is entitled to any of the relief sought in the ICBCS
Counterclaim. Upon resolution of the Committee’s Counterclaim and Cross-Claim [D.L 24], the
Committee requests that the Court award the relief set forth in that Counterclaim and Cross-

Claim and any other relief the Court deems just and appropriate.

Dated: September 24, 2019 ELLIOTT GREENLEAF, PC
/s/ Jonathan M. Stemerman
Rafael X. Zahralddin-Aravena (No. 4166)
Jonathan M. Stemerman (No. 44510)
1105 North Market Street, Suite 1700
Wilmington, DE 19801
Telephone: (302) 384-9400
Email: rxza@elliottgreenleaf.com
jms@elliottgreenleaf.com

and

BROWN RUDNICK LLP

Robert J. Stark (admitted pro hac vice)
Max D. Schlan (admitted pro hac vice)
Seven Times Square

New York, NY 10036

Telephone: (212) 209-4800

Email: rstark@brownrudnick.com
mschlan@brownrudnick.com

and

Steven B. Levine (admitted pro hac vice)
James W. Stoll (admitted pro hac vice)
Sharon I. Dwoskin (admitted pro hac vice)
One Financial Center

Boston, MA 02111

Telephone: (617) 856-8200

Email: slevine@brownrudnick.com
jstoll@brownrudnick.com
sdwoskin@brownrudnick.com

Counsel to the Official Committee of
Unsecured Creditors
